Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 5, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on July 8, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 5, 2020 has been entered.

On page 10 of the amendment, applicant has stated that new claim 18 has been added (see “Claim Amendments”). However, no new claim is presented in the amendment. 

With respect to claims 1, 13, and 17 recitation “weight ratio”, it is submitted that paragraph 0031 of US Patent Application Publication No. 2018/0134928 A1 (“the published application”) discloses the ratio between the first and the second copolymer of between 98:2 and 40:60. While the specification does not explicitly refer the ratio as “weight ratio”, however, it is submitted that a person having ordinary skill in the art would recognize that the ratio between the first and the second copolymer as claimed) is generally represented by “weight ratio”.   See e.g. disclosure at 0056 in US 

The objection to the specification is withdrawn in view of applicant’s amendment to the specification submitted on October 5, 2020.  A new objection to the specification is made in view of applicant’s amendment. 

The objection to claim 7 is withdrawn in view of applicant’s comments on pages 10-11 of the amendment. 

The 35 USC 112(b) rejection is withdrawn in view of applicant’s amendment.  A new 35 USC 112(b) rejection is made. 

A new 35 USC 112(a) rejection is made in view of applicant’s amendment. 

A new 35 USC 112(b) rejection is made in view of applicant’s amendment. 

The art rejections of record are modified in view of applicant’s amendment. 




Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to include the phrase “weight ratio” as recited in claims 1, 13, and 17 in order to provide proper antecedent basis for the claimed terminology. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

As to claims 1, 13, and 17, these claims recite “wherein the composition can adhere onto a printed support”.  It is submitted that the recitation “printed support” is broad such that it can include any and every printed support for which there is no support in the specification.  It is respectfully submitted that the specification discloses specific types of support that can be printed. Specifically, paragraphs 0076-0077 of the published application discloses “said support is selected from aluminum, paper, or board, cellphone, films based on polyethylene, polypropylene,…these films being optionally oriented, optionally metalized, optionally printed...”  Accordingly, while there is support to claim specific films that can be printed and used as a printed support, there is no support to broadly claim “printed support”.  As such, claim is broader in scope than the disclosure in the specification. 

Moreover, with respect to claim 13, this claim recites “wherein the composition further comprises a second copolymer”.  The recitation “second copolymer” is broad such that it can include any and every copolymer for which there is no support in the specification.  While, there is support to claim specific copolymer as a second copolymer (see 0024-0027 of the published application and claim 1), there is no support to broadly claim “second copolymer”. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the weight ratio between the first copolymer and the second copolymer”.  There is a lack of antecedent basis with respect to the recitation “the first copolymer” in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal et al. (US 2009/0297857 A1) in view of Devisme et al. (US 2012/0021156 A1).

As to claim 1, Pascal discloses an adhesive composition composed of at least two ethylene copolymers that are formed by a high pressure radical polymerization, wherein the at least two ethylene copolymers are melt blended (0013 and 0046).  Pascal further discloses that at least one of the ethylene copolymers comprises a functional comonomer (0046).  

As to claim 1 limitation of the first copolymer comprising ethylene comonomers and unsaturated carboxylic acid ester comonomers, Pascal discloses that at least one ethylene polymer or copolymer comprises ethylene, at least one unsaturated carboxylic acid ester comonomer, and at least one functional comonomer (0013 and 0015).  Further, as the unsaturated carboxylic acid ester comonomer, Pascal discloses alkyl (meth) acrylate, wherein the alkyl group comprises from 1 to 24 carbon atoms (0027).  Further, Pascal discloses an adhesive composition comprising ethylene/butyl acrylate copolymer containing 18.6 wt% of acrylate copolymer blended with ethylene/methyl acrylate/maleic anhydride terpolymer (see Resin 2 at 0056). It is submitted that a person having ordinary skill in the art would recognize that ethylene/butyl acrylate copolymer of Pascal suggests the first copolymer comprising ethylene and unsaturated carboxylic acid ester (butyl acrylate) as claimed. 

As to claim 1 limitation of the second copolymer comprising ethylene comonomers, unsaturated carboxylic acid ester comonomers, and functional comonomers comprising at least one reactive function selected from the group consisting of an acid function, an anhydride function or an epoxide function, Pascal as set forth previously discloses that at least one ethylene polymer or copolymer comprises ethylene, at least one unsaturated carboxylic acid ester comonomer, and at least one functional comonomer (0013 and 0015), wherein the functional comonomer is selected from acid, anhydride, or epoxide groups (0030).  Moreover, as the unsaturated carboxylic acid ester comonomer, Pascal discloses alkyl (meth) acrylate, wherein the alkyl group comprises from 1 to 24 carbon atoms (0027).  Additionally, Pascal discloses an adhesive composition comprising ethylene/butyl acrylate copolymer containing 18.6 wt% of acrylate copolymer blended with ethylene/methyl acrylate/maleic anhydride terpolymer (Resin 2 at 0056).  A person having ordinary skill in the art would recognize that ethylene/methyl acrylate/maleic anhydride terpolymer of Pascal suggests the second copolymer as claimed, wherein the unsaturated carboxylic acid ester comonomer as claimed is methyl acrylate. 

As to claim 1 limitation of at least 5% by weight of the unsaturated carboxylic acid ester, Pascal discloses that the unsaturated carboxylic acid monomer (alkyl (meth) acrylate of Pacal) is contained in the amount of from 6% by weight to 40% by weight and preferably between 10% by weight and 25% by weight of the composition. (0042). Further, Pascal discloses ethylene/butyl acrylate copolymer 18.6 wt% of butyl acrylate and ethylene/methyl acrylate/maleic anhydride terpolymer containing 17.7 wt% of methyl acrylate (Resin 2 at 0056). 

As to claim 1 limitation of less than 2% by weight of the functional comonomers, Pascal discloses that functional monomer (e.g. maleic anhydride) is contained in the amount of between 0.15 % by weight to 0.6% by weight of the composition (0041).  Moreover, Pascal discloses ethylene/methyl acrylate/maleic anhydride terpolymer containing 1 wt% of maleic anhydride (Resin 2 at 0056). 

As to claim 1 limitation of the weight ratio between the first copolymer and the second copolymer of between 98:2 and 40:60, Pascal discloses adhesive composition formed by blending ethylene/butyl acrylate copolymer (first copolymer) and ethylene/methyl acrylate/maleic anhydride terpolymer (second copolymer) in a weight ratio around 70/30, which is within the range of the aforementioned claimed ratio (0056).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results).  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 1, the difference between the claimed invention and the prior art of Pascal is that Pascal does not explicitly disclose that the first copolymer is obtained by copolymerization in a continuous high pressure tubular reactor. 
high pressure radical copolymerization, which can be carried out in an autoclave or tubular reactor (continuous high pressure tubular reactor) (0067-0070 and 0080-0106).  Moreover, Devisme discloses that preferably this process is carried out in a tubular reactor (0067). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the first copolymer and/or the second copolymer as claimed and as rendered obvious by Pascal by a high pressure radical polymerization in either an autoclave or in a tubular reactor as disclosed by Devisme, so as to practice the invention of Pascal and it is recognized in the art that ethylene copolymer can be produced by high pressure radical polymerization in either an autoclave or in a tubular reactor.  

As to claim 1 limitation “wherein the composition can adhere onto a printed support by an extrusion-coating process at a temperature between 220°C and 280°C”, it is submitted that the adhesive composition of Pascal as modified by Devisme as set forth previously is identical or substantially identical to the claimed adhesive composition. Moreover, Pascal discloses that the adhesive composition of the invention can be used in an extrusion coating process for application onto a support (0001).  Further, Pascal discloses that the adhesive composition can be used over a wide variety of temperature range between 220°C and 330°C (0012).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the adhesive composition of Pascal can adhere onto a printed support by an extrusion-coating process at a temperature between 220°C and 280°C as claimed.  MPEP 2112.01 (I). 

As to claim 4, Pascal discloses that functional monomer (e.g. maleic anhydride) is contained in the amount of between 0.15 % by weight to 0.6% by weight of the composition (0041).

As to claim 5, Pascal discloses alkyl (meth) acrylate monomers, wherein the alkyl group comprises 1 to 24 carbon atoms (0027-0029).

As to claims 6 and 7, Pascal discloses 0.15 % by weight to 0.6% by weight of maleic anhydride as a functional comonomer (0032 and 0041). 



As to claim 13, Pascal discloses an adhesive composition composed of at least two ethylene copolymers (at least one copolymer and a second copolymer) that are formed by a high pressure radical polymerization, wherein the at least two ethylene copolymers are melt blended (0013 and 0046).  Pascal further discloses that at least one of the ethylene copolymers comprises a functional comonomer (0046).  

As to claim 13 limitation “at least one copolymer comprises: ethylene comonomers, and unsaturated carboxylic acid ester comonomers, and optionally functional monomers comprising at least one reactive function…epoxide function”, Pascal discloses an adhesive composition comprising ethylene/butyl acrylate copolymer containing 18.6 wt% of acrylate copolymer blended with ethylene/methyl acrylate/maleic anhydride terpolymer (see Resin 2 at 0056). It is submitted that a person having ordinary skill in the art would recognize that ethylene/butyl acrylate copolymer of Pascal suggests claimed “at least one copolymer” comprising ethylene and unsaturated carboxylic acid ester (butyl acrylate) as claimed.  It is submitted that “functional comonomers” are optional and not required in the “one copolymer” as claimed. 

the weight ratio between the first copolymer and the second copolymer of between 98:2 and 40:60, Pascal discloses adhesive composition formed by blending ethylene/butyl acrylate copolymer (first copolymer) and ethylene/methyl acrylate/maleic anhydride terpolymer (second copolymer) in a weight ratio around 70/30, which is within the range of the aforementioned claimed ratio (0056).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results).  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 13, the difference between the claimed invention and the prior art of Pascal is that Pascal does not explicitly disclose “a process comprising at least one step of copolymerization in a continuous high-pressure tubular reactor to form at least one copolymer”.

However, Devisme is cited to show that it is generally understood in the art that ethylene copolymer is obtained by a high pressure radical copolymerization carried out in an autoclave or a tubular reactor.  Devisme discloses copolymers of ethylene and of at least one unsaturated carboxylic acid and/or unsaturated carboxylic acid derivatives, in which the ethylene is at least partially obtained from renewable starting materials (0001 and 0068).  Further, Devisme discloses that the copolymer is used in adhesive composition (0174).   Moreover, Devisme discloses that the unsaturated high pressure radical copolymerization, which can be carried out in an autoclave or tubular reactor (continuous high pressure tubular reactor) (0067-0070 and 0080-0106).  Moreover, Devisme discloses that preferably this process is carried out in a tubular reactor (0067). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive composition of Pascal by a process comprising at least one step of copolymerization in a continuous high pressure tubular reactor as suggested by Devisme to form the at least one copolymer (ethylene copolymer) of Pascal, given that Pascal desires that the ethylene copolymers can be formed by high pressure radical polymerization (0046) and it is recognized in the art that ethylene copolymer can be produced by high pressure radical polymerization in either an autoclave or in a tubular reactor.  

As to claim 13 limitation “wherein the composition can adhere onto a printed support by an extrusion-coating process at a temperature between 220°C and 280°C”, it is submitted that the adhesive composition of Pascal as modified by Devisme as set forth previously is identical or substantially identical to the claimed adhesive composition. Moreover, Pascal discloses that the adhesive composition of the adhesive composition can be used over a wide variety of temperature range between 220°C and 330°C (0012).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the adhesive composition of Pascal can adhere onto a printed support by an extrusion-coating process at a temperature between 220°C and 280°C as claimed.  MPEP 2112.01 (I). 

As to claim 17, Pascal discloses an adhesive composition composed of at least two ethylene copolymers that are formed by a high pressure radical polymerization, wherein the at least two ethylene copolymers are melt blended (0013 and 0046).  Pascal further discloses that at least one of the ethylene copolymers comprises a functional comonomer (0046).  

As to claim 17 limitation of the first copolymer comprising ethylene comonomers and unsaturated carboxylic acid ester comonomers, Pascal discloses that at least one ethylene polymer or copolymer comprises ethylene, at least one unsaturated carboxylic acid ester comonomer, and at least one functional comonomer (0013 and 0015).  Further, as the unsaturated carboxylic acid ester comonomer, Pascal discloses alkyl (meth) acrylate, wherein the alkyl group comprises from 1 to 24 carbon atoms (0027).  Further, Pascal discloses an adhesive composition comprising ethylene/butyl acrylate copolymer containing 18.6 wt% of acrylate copolymer blended with ethylene/methyl acrylate/maleic anhydride terpolymer (see Resin 2 at 

As to claim 17 limitation of the second copolymer comprising ethylene comonomers, unsaturated carboxylic acid ester comonomers, and functional comonomers comprising at least one reactive function selected from the group consisting of an acid function, an anhydride function or an epoxide function, Pascal as set forth previously discloses that at least one ethylene polymer or copolymer comprises ethylene, at least one unsaturated carboxylic acid ester comonomer, and at least one functional comonomer (0013 and 0015), wherein the functional comonomer is selected from acid, anhydride, or epoxide groups (0030).  Moreover, as the unsaturated carboxylic acid ester comonomer, Pascal discloses alkyl (meth) acrylate, wherein the alkyl group comprises from 1 to 24 carbon atoms (0027).  Additionally, Pascal discloses an adhesive composition comprising ethylene/butyl acrylate copolymer containing 18.6 wt% of acrylate copolymer blended with ethylene/methyl acrylate/maleic anhydride terpolymer (Resin 2 at 0056).  A person having ordinary skill in the art would recognize that ethylene/methyl acrylate/maleic anhydride terpolymer of Pascal suggests the second copolymer as claimed, wherein the unsaturated carboxylic acid ester comonomer as claimed is methyl acrylate. 

As to claim 17 limitation of at least 5% by weight of the unsaturated carboxylic acid ester, Pascal discloses that the unsaturated carboxylic acid monomer 18.6 wt% of butyl acrylate and ethylene/methyl acrylate/maleic anhydride terpolymer containing 17.7 wt% of methyl acrylate (Resin 2 at 0056). 

As to claim 17 limitation of less than 2% by weight of the functional comonomers, Pascal discloses that functional monomer (e.g. maleic anhydride) is contained in the amount of between 0.15 % by weight to 0.6% by weight of the composition (0041).  Moreover, Pascal discloses ethylene/methyl acrylate/maleic anhydride terpolymer containing 1 wt% of maleic anhydride (Resin 2 at 0056). 

As to claim 17 limitation of the weight ratio between the first copolymer and the second copolymer of between 98:2 and 40:60, Pascal discloses adhesive composition formed by blending ethylene/butyl acrylate copolymer (first copolymer) and ethylene/methyl acrylate/maleic anhydride terpolymer (second copolymer) in a weight ratio around 70/30, which is within the range of the aforementioned claimed ratio (0056).  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results).  MPEP 2144.05 (II)(A)(III)(A). 

As to claim 17, the difference between the claimed invention and the prior art of Pascal is that Pascal does not explicitly disclose that the first copolymer and the second copolymer are obtained by copolymerization in a continuous high pressure tubular reactor. 

However, Devisme is cited to show that it is generally understood in the art that ethylene copolymer is obtained by a high pressure radical copolymerization carried out in an autoclave or a tubular reactor.  Devisme discloses copolymers of ethylene and of at least one unsaturated carboxylic acid and/or unsaturated carboxylic acid derivatives, in which the ethylene is at least partially obtained from renewable starting materials (0001 and 0068).  Further, Devisme discloses that the copolymer is used in adhesive composition (0174).   Moreover, Devisme discloses that the unsaturated carboxylic acid is acrylic acid or methacrylic acid, and the unsaturated carboxylic acid derivative is an unsaturated carboxylic acid ester, an unsaturated carboxylic acid anhydride or an unsaturated epoxide (0010-0011). Devisme further discloses that ethylene is copolymerized with at least one unsaturated carboxylic acid and/or unsaturated carboxylic acid derivative, generally by a high pressure radical copolymerization, which can be carried out in an autoclave or tubular reactor (continuous high pressure tubular reactor) (0067-0070 and 0080-0106).  Moreover, Devisme discloses that preferably this process is carried out in a tubular reactor (0067).  Devisme further discloses ethylene-butyl acrylate copolymer (equivalent to the first copolymer) and ethylene-methyl acrylate-maleic anhydride terpolymer (equivalent to the second copolymer) as examples of ethylene copolymers that are formed by the 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the first copolymer and the second copolymer as claimed and as rendered obvious by Pascal by a high pressure radical polymerization in either an autoclave or in a tubular reactor as disclosed by Devisme, so as to practice the invention of Pascal and it is recognized in the art that ethylene copolymers (first copolymer and second copolymer) can be produced by high pressure radical polymerization in either an autoclave or in a tubular reactor.  

Response to Arguments

Applicant's arguments filed on October 5, 2020 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1, 4-8, 13, 16, and 17 as being unpatentable over Pascal et al. (US 2009/0297857 A1) in view of Devisme et al. (US 2012/0021156 A1), applicant argues that Pascal does not teach or suggest that the claimed adhesive composition can adhere onto a printed support via extrusion coating 

The examiner respectfully disagrees. It is submitted that claimed invention does not positively require presence of printed support given that the invention claims “an adhesive composition” not a coated adhesive article.  Therefore, neither Pascal nor Devisme is positively required to teach or suggest “printed support”.  Furthermore, the claimed invention does not set forth any quantitative degree to which the adhesive composition should adhere onto a printed support.  The claims only require that the adhesive composition be capable of sticking onto (“adhere onto”) a printed support by an extrusion coating process at the recited temperature.  Furthermore, independent claim 17 does not require any temperature.   

It is submitted that the adhesive composition of Pascal as modified by Devisme as set forth previously is identical or substantially identical to the claimed adhesive composition. Moreover, Pascal discloses that the adhesive composition of the invention can be used in an extrusion coating process for application onto a support adhesive composition can be used over a wide variety of temperature range between 220°C and 330°C (0012).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the adhesive composition of Pascal can adhere onto a printed support by an extrusion-coating process at a temperature between 220°C and 280°C as claimed.  MPEP 2112.01 (I).   Furthermore, the disclosure in paragraph 0011 of the published application as pointed to be applicant is not persuasive, because it refers to “adhesion levels” which presumably refers to peel adhesion (measurement of bond strength between adhesive and an adherent), which is not claimed.  Moreover, the disclosure in 0011 of the published application states that the adhesion levels obtained “are sometimes insufficient”, which means that there are instances where the adhesion levels are sufficient. Furthermore, at present, there is no factual evidence on the record that would show that the adhesive composition of Pascal as modified by Devisme cannot adhere onto a printed support as claimed.  Accordingly, applicant’s argument is not found persuasive. 


Applicant argues that one skilled in the art would have no reason to arrive at the claimed composition recited in claim 1, because Resin 2 of Pascal that is relied on by the examiner was formed at extrusion temperature of 150°C and coated onto an aluminum support at extrusion coating temperature of between 290-300°C and 310-320°C (0056 and 0062 of Pascal).  Applicant further argues that Pascal effectively teaches that higher extrusion coating temperatures (290-320°C) lead to improved 

The examiner respectfully disagrees.  It is submitted that while examples in Pascal disclose extrusion coating temperates of 290-300°C and 310-320°C, Pascal also discloses that the adhesive composition can be used over a wide variety of temperature range between 220°C and 330°C (0012).  Moreover, it is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II).  Further, as set forth previously, at present, there is no factual evidence on the record that would show that the adhesive composition of Pascal as modified by Devisme cannot adhere onto a printed support as claimed.  Accordingly, applicant’s argument is not found persuasive. 

Applicant argues that Devisme is silent as to disclosing extrusion coating temperature as claimed in claim 1.  Page 14 of the amendment. 


Applicant argues that claim 17 is patentable over the cited art because none of the cited art discloses that both the first and the second copolymer are formed in a tubular reactor.  Applicant argues that Devisme discloses reacting ethylene with either an unsaturated carboxylic acid or an unsaturated carboxylic acid derivative in a tubular reactor, hence teaching only creating a single copolymer in both instances (0067).  According to applicant, even in a preferred embodiment where Devisme discloses reactive ethylene with an unsaturated carboxylic acid and an unsaturated carboxylic acid derivative in a tubular reactor (0068), the result would still be a single copolymer.  Moreover, applicant argues that Devisme fails to disclose a composition that comprises combination of the disclosed copolymers. Applicant argues that the copolymers claimed in Devisme are ethylene polymerized with either an unsaturated carboxylic acid or with an unsaturated carboxylic acid derivative, not both.  The claimed second copolymer on the other hand, comprises both an unsaturated carboxylic acid and a functional monomer, in addition to ethylene.  Pages 15-16 of the amendment. 

The examiner respectfully disagrees.  First, it is submitted that the primary reference of Pascal as set forth previously is relied upon to suggest an adhesive 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 20, 2021